Wyly, J.
Defendant enjoined the executory process sued out against him on the ground that the sheriff had seized and was about to sell his property without having given him notice of the granting of tho order of seizure and sale, and he also prayed for one hundred and twenty-five dollars damages as attorney’s fees. The court found that the required notice of the granting of the order of seizure and sale had not been given to defendant, and therefore it perpetuated the injunction with fifty dollars damages as attorney’s fees. From this judgment R. L. Preston appealed. The ease was submitted without argument, and no briefs have been filed by either party.
The evident object of appellant is to have the damages increased to one hundred and twenty-five dollars, the amount prayed for in the petition for injunction. The only error wo find in the case is tho error the *730judge committed in allowing any damages as attorney's fees. It is only where an injunction is dissolved that the statute allows such damages to be imposed. Appellant was not entitled to the fifty dollars damages allowed by the judge, but as appellee has not joined in the appeal praying an amendment in this regard the decree can not be changed.
It is therefore ordered that the judgment be affirmed. It-is further ordered that appellant pay costs of the appeal.